Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 1 of 19

| Ey 4 a
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 2 of 19

aN EDWARDS LAW

NS

 

JEFF EDWARDS SCOTT MEDLOCK DAVID JAMES MIKE SINGLEY
Boarb CERTIBIED — PERSONAL InyuURY TRiaL Law Attorney aT Law ATTORNEY AT Law ATTORNEY aT Law
‘Texas Boar oF LEGAL SPECIALIZATION scott@edwards-law.com david@edwards-law.com — mike@edwartds-law.com

jef@edwards-law.com

CONFIDENTIAL: ATTORNEY-CLASS MEMBER COMMUNICATION
VIA U.S. MATL

August 12, 2019
Debbie Hay
#263672
Pack I Unit
2400 Wallace Pack Rd
Navasota, TX 77868

Re: Cole v. Collier Class Action
Dear Ms. Hay:

Please see the enclosed policies that we received in response to a request for
policies concerning transgender inmates. From these policies, it does not appear that

TDCI has, or intends to, open a “transgender unit” where you may be transferred. If you
hear otherwise, please let us know and we will investigate further.

Sincerely,

Scott Medlock

 

Tre Haguner Buripine | rrot East rrte Street | Austin, TX 78702
Epwarps-Law.com | Tout erge (888) 325-5677 | Tet (512) 623~7727 | Fax (512) 623-7729
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 3 of 19 ©

Exhibit
F

AD 03.2277 Of endea's Searches
( Pu PX)

ees
~e

 

Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 4 of 19

TEXAS DEPARTMENT NUMBER: AD-03.22 (rev. 12)
OF DATE: June 17,2019
‘CRIMINAL JUSTICE PAGE: 1 of 4

 

SUPERSEDES: AD-03.22 (rev. 11)
August 16, 2016

ADMINISTRATIVE DIRECTIVE |

 

SUBJECT: OFFENDER SEARCHES

AUTHORITY: Tex. Gov’t Code §§ 493.001, 493.006(b), 494.001, 494.002(a); BP-02.08,
“Statement of Internal Controls”

Reference: 28 C.F.R. § 115.15(a), (c), (e), A
APPLICABILITY: Correctional Institutions Division

POLICY:

The Texas Department of Criminal Justice conducts offender searches in, order to maintain the
safety and security of staff, offenders, property, and the public. -

DEFINITIONS:

“Body Cavity Search” is the visual, manual, or instrumental inspection of an offender’s body
cavities, such as the anal or genital opening, performed by a medical practitioner.

“Dry Cell” is an area designated by the warden to house an offender where the environment is
controlled and monitored, including the offender’s access to other offenders and standard toilet
fixtures.

“Dry Cell Isolation” is the separation of an offender to observe the offender in a dry cell by
correctional staff in an effort to obtain and search the offender’s bodily waste to determine
whether the offender ingested contraband or otherwise concealed contraband within the
offender’s body.

“Exigent Circumstance” means a temporary and unforeseen circumstance that requires
immediate action in order to address a threat to the security or institutional order of a facility.
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 5 of 19

AD-03.22 (rev. 12)
Page 2 of 4

“Intersex Offender” is a person whose sexual or reproductive anatomy or chromosomal pattern
does not seem to- fit typical definitions of male or female. Intersex medical conditions are
sometimes referred to as disorders of sex development.

“Strip Search” is the observation of an offender with all clothing removed to permit a total visual
inspection of the offender’s body. Clothing shall be searched while removed from the offender.

“Transgender Offender” is a person whose gender identity, such as internal sense of feeling male
or female, is different from the offender’s assigned sex at birth.

“Visual and Pat Search” is the act of visually inspecting and “patting” an offender by a searching
employee. Offenders shall be required to remove headgear and outer protective clothing, which
shall be visualiy and physically searched. This. may include scanning by a device that does not
require disrobing. A search of bags, books, and all other items being carried by the offender is

included in this type of search.

PROCEDURES:

Searches of all offenders shall be conducted in a professional and respectful manner and in the
least intrusive manner as possible in accordance with training regarding conducting searches and
security needs. No search of a transgender or intersex offender shall be conducted for the sole
purpose of determining the offender’s genital status. Constant supervision shall be maintained
during and after a search of the offender to ensure the offender does not obtain or conceal

contraband after the search.

4.
I. Visual and Pat Searches
A. Offenders shall be routinely searched using the visual and pat search technique in
accordance with existing post orders and policies within the respective area of
assignment.

B. Female offenders shall be pat searched by female staff.

i. Strip Searches

At times it may be necessary to strip search offenders to ensure staff and offender safety
and to detect the presence of contraband. Strip searches shall be used only when
specifically directed by unit post orders, unit departmental policy, or when a supervisor
believes there is reasonable suspicion to warrant such a search. Gender specific
requirements are as follows:

A. Female offenders shall be strip searched by a female correctional officer or trained
female staff member. Female offenders shall not be strip searched in the visual
presence of or by male staff.
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 6 of 19

AD-03.22 (rev. 12)
Page 3 of 4

B. Male offenders shall be strip searched by a male correctional officer or trained
male staff member, except in exigent circumstances with prior approval from a
security supervisor.

C. . All cross-gender strip searches shall be documented by the security supervisor
through the approving warden by way of IOC and filed in the unit Safe
Prisons/PREA manager’s office.

Dz. If, under ordinary circumstances, a female correctional officer is present in the
vicinity of a male offender being strip searched, the female correctional officer’s
duty is solely to provide security. The female correctional officer shall not
actively participate in the strip search. The female officer shall position herself
where she does not see the offender’s nude body.

Body Cavity Searches and Dry Cell Isolation
When reasonable suspicion exists to believe an offender ingested or inserted contraband

into a body cavity, and therefore visual, pat, and strip searches are insufficient to detect
the contraband, the offender shall be subject to dry cell isolation.

A. Reasonable suspicion may be established by any of the following:
1. Confidential information from a reliable source;
2. Irregularities possibly indicating the presence of contrafiand in the pelvic

or rectal area during a strip search;

4

3. Detection of contraband on the offender’s visitor after physical contact
with the offender;
4. Detection of contraband on the offender after physical contact with a

visitor; or

5. Any other objective evidence indicating the offender has contraband
concealed in a body cavity.

B. Once reasonable suspicion has been established, a security supervisor shall obtain
authorization from the warden or designee to escort the offender to the medical
department.

1. Visual body cavity searches shall be performed by medical practitioners.

2. A medical practitioner shall attempt to determine, through a complete
physical examination, if the offender has ingested or concealed contraband
 

Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 7 of 19

AD-03.22 (rev. 12)
Page 4 of 4

in the offender’s body. If contraband is verified, the following steps shall
be taken:

a. The offender shall be provided an opportunity to voluntarily
surrender the concealed contraband; or

b. If the offender refuses to surrender the contraband voluntarily,
medical staff shall determine whether the contraband can be
eliminated through the natural waste process, and if so, the
offender shall be isolated in a dry cell in accordance with SM-
03.04, “Dry Cell Isolation Procedures.”

3. If the medical practitioner determines that elimination of contraband
” through the natural waste process in a dry cell is not possible, and failure
to remove the contraband presents an imminent danger to the life of the
offender, medical staff shall initiate removal of the contraband by the most
appropriate method, as determined by the medical practitioner.

C. A body cavity search or contraband removal shall be considered a serious
incident, shall be reported in accordance with AD-02.15, “Operations of the
Emergency Action Center and Reporting Procedures for Serious or Unusual
Incidents,” and shall be fully documented, including the participants, reasonable

suspicion, and results.

IV. Documenting Cross-Gender Searches

%.
Cross-gender strip searches shall be documented by the security superVisor through the
approving warden by way of JOC and filed in the unit Safe Prisons/PREA manager’s

office.

In exigent circumstances, such as a group disturbance, it may be necessary to conduct a
mass search. It is acceptable to list each individual offender that was subject to a cross-

gender search on the same JOC.

 

Bryan Collier
Executive Director

 
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 8 of 19
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 9 of 19

TEXAS DEPARTMENT NUMBER: AD-04.68 (rev. 6)

 

 

OF DATE: January 11,2016
CRIMINAL JUSTICE | PAGE: 1of 5
SUPERSEDES: AD-04.68 (rev. 5)
May 10, 2002
ADMINISTRATIVE DIRECTIVE
SUBJECT: OFFENDERS REQUIRING SINGLE-CELL HOUSING

AUTHORITY: Tex. Gov’t Code §§ 493.001, 493.006(b), 494.001, 494.002(a), 501.113(b)
Reference: American Correctional Association Standard 4-4133

APPLICABILITY: Correctional Institutions Division, Private Facility | Contract
Monitoring/Oversight Division, and Health Services Division

POLICY:

The Texas Department of Criminal Justice (TDCJ) shall establish guidelines for categorizing
offenders who require single-cell housing due to vulnerability, medical or mental health problems,
developmental disabilities, or other reasons related to offender health, safety, or security, in
accordance with state law and TDCJ rules and regulations. 4

PROCEDURES:

 

I. Offenders in Death Row Segregation
Offenders in death row segregation shall be assigned to single-cell housing.
I. Offenders in Administrative Segregation

In accordance with state law and the requirements of the TDCJ Administrative Segregation
Plan, all offenders confined in administrative segregation shall be assigned to single-cell
housing. The categories of administrative segregation include: security detention,
prehearing detention, and temporary detention between consecutive terms of solitary
confinement.
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 10 of 19

AD-04.68 (rev. 6)
Page 2 of 5

Ill. | Offenders with Medical or Mental Health Problems or Developmental Disabilities

A.

Offenders whose medical treatment plans indicate they shall be housed in a cell
alone, and offenders assessed to have developmental disabilities pursuant to the
Developmental Disabilities Program (DDP), shall be assigned to single-cell housing
if their individual habitation plans indicate they should be housed in a cell alone.

Offenders with mental health problems, which includes all psychiatric inpatients and
outpatients, shall be assigned to single-cell housing unless the Individual Treatment
Plan (ITP) (medical) indicates multiple-cell housing. However, if the unit
psychiatrist indicates multiple-cell housing, but the Unit Classification Committee
(UCC) or State Classification Committee (SCC) determines single-cell housing is
required for reasons of safety or-security, a housing determination shall be made in
accordance with Section IIL.C.

Treatment professionals’ indications for single- or multiple-cell housing due to
medical or mental health problems or developmental disabilities shall be recorded on
the HSM-18, Health Summary for Classification form. Unit medical staff shall
ensure that a current HSM-18 is on file for each offender in the computerized records
and a copy is available to the unit classification office at all times. Offenders with
medical or mental health problems, or developmental disabilities, shall be single-
celled for reasons of security or safety, for example, due to vulnerability, when the
need is determined by the UCC or SCC, and it is not in conflict with treatment
professionals' housing indications. If the single-cell requirement is in conflict with
the treatment professionals’ housing indications, a final detérmination as to the
appropriate housing assignment for the offender shall be made in accordance with
Correctional Managed Health Care (CMHC) policy. 4

l. All matters of medical, dental, and psychiatric judgment are the sole
responsibility of the unit physician, dentist, psychiatrist, or psychologist,
respectively, in accordance with CMHC policy.

2. At the unit level, any policies or practices that contradict direct medical
orders shall be addressed by the responsible health authority and the warden
or designee. If the conflict cannot be resolved at the unit level, the
responsible health authority shall immediately notify the Health Services
Division director or designee. When there are direct conflicting orders from
medical staff, the Health Services Division director has the final atithority to
amend or countermand the conflicting orders.

IV. Safekeeping Characteristics

A.

In general, offenders in safekeeping are celled together and matched with respect to
similar characteristics as outlined in Section IV.C. The determination to designate
safekeeping offenders for single-cell housing is based upon the presence of the
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 11 of 19

AD-04.68 (rev. 6)
Page 3 of 5

characteristics as outlined in Section IV.C, compared to other safekeeping offenders
showing the same characteristics. Safekeeping offenders for whom no appropriate
cell partner can be found shall be assigned to single-cell housing until an appropriate
cell partner is available.

Procedurally, there are two categories of safekeeping offenders that may be housed in .
single cells.

l. No Acceptable Cell Partners

This category consists of safekeeping offenders for whom there are currently
no acceptable cell partners; however, based on the type and nature of the
characteristic, it is anticipated by the unit official making the housing
assignment decision that the offender will shortly be matched with an
acceptable cell partner. This category of offender shall not be designated for
single-cell housing since it is anticipated that the offender will eventually be
designated for multiple-cell housing.

2. Vulnerable Offenders

This category of safekeeping offenders who may be designated for single-cell
housing is based on the assessment of the type and nature of the characteristic
in accordance with the procedures in Section IV.D. Offenders who have been
assessed by the UCC to be vulnerable to the degree that multiple-cell housing
would not be safe shall be placed in single-cell housing. 4.

B. Offenders who are in safekeeping shall be designated for single-cell housing only
when the need is determined by the UCC or SCC. However, when there is an
immediate need to place such offenders in single-cell housing for reasons of safety or
security, the decision may be made by the security shift supervisor or the ranking
security officer on duty. This decision shall be confirmed during the next scheduled
UCC meeting, as outlined in Section IV.D.

C. The following characteristics, an offender’s perception of their own vulnerability, .
and any other factors or characteristics that are indicative of a need for single-cell
housing due to vulnerability, shall be considered in making the discretionary
determination to single-cell offenders in safekeeping:

1. Sexual orientation issues as demonstrated by in-prison or out-of-prison
behavior, for example the offender is lesbian, gay, or bisexual and is fearful
of living with other offenders.

2. A weak offender, such as an offender who is easily exploited due to age, size,
developmental disability, physical weakness, and other similar traits.
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 12 of 19°

3.

AD-04.68 (rev. 6)
Page 4 of 5

~

A transgender or intersex offender who displays visible physical
characteristics. A transgender or intersex offender’s housing and

- programming assignments shall be reassessed twice per year to review any

threats to safety experienced by the offender.

An offender may require single-cell housing on one unit, but may be
designated for multiple-cell housing on another unit for specific reasons, such
as:

a. Incompatibility with other offenders;

b. Offender request due to fear of enemies;

C. Offender is an institutional or law enforcement informant;
d. Offender or relative is a former law enforcement officer; or
e. Other similar circumstances.

D. Designated Single-Cell Housing Determination Process

A two-step process shall be followed by the UCC when making the single-cell
housing determination.

1.

The UCC shall review the offender's classification’,characteristics, as
indicated in Section IV.C, regarding:

a. The severity and seriousness of the offender’s characteristics.
b. The number of characteristics associated with the offender.

There is no requirement for a specified number of characteristics to
designate single-cell housing. One or any combination of
characteristics may be sufficient to designate the offender for single--
cell housing.

C. The recent activities or behavior of the offender, or other offenders,
that indicate the need for single-cell housing.

The UCC shall then consider the characteristics in relation to the offender's
current institutional record, as well as current attitude and behavior.

The continual need for designated single-cell housing shall be determined by
the next UCC that reviews the offender's case. The committee shall adhere to
the two-step process outlined above.
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 13 of 19

AD-04.68 (rev. 6)
Page 5 of 5

V. Single-Cell Designator Codes

A. The following is a list of single-cell designator codes that shall be used to identify
offenders who are approved for single-cell housing:

1. CM: Single-celled for medical or mental health reasons as indicated on the
HSM-18.

2. CI: Single-celled due to developmental disabilities (DDP offenders) as
indicated on the HSM-18.

3. CV: Single-celled due to vulnerability as determined by the UCC.

B. It is the responsibility of the chief of unit classification to ensure the appropriate
single-cell designator code is entered on the computer in a timely manner for each
offender who requires single-cell housing, as determined by the appropriate
authority. Medical single-cell codes are automated via the Health Summary for
Classification computer program.

VI. The SCC shall have the authority to override UCC decisions, to include single-cell housing
decisions, when such overrides are deemed by the SCC to be necessary in order to ensure
safety, security, and orderly management of the offender population. However, the decision
of the SCC may be appealed by the unit administration to the Departmental Review Board.

Additionally, any classification decision may be appealed by an offendér through offender
grievance procedures.

4

 

Brad Livingston*
Executive Director

 

* Signature on file
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 14 of 19

D, Comet tit Titer Tol tank spate)
 

7 t a,
ehh up Pe Le Dred aioppert Ta Le Lpewted
foe recede

Deconittte bh ina Letlon Leer Aouvey Cert Clon The Fe LU
a ety Ser iT (pe Jeans

aid eb be Pani Crepont To perp fb

LGPL Mavldine~ — AD, Beamer, Pept

r_ Ney, N10. #AUSC7Z YH!  atelle (Herd see )

 

 

We 15 of 19

 

  

0 in TXSD Pa
i

 

 

     
   

oe

 

 

 

( ‘eS
yi
}
No
vo
a

 

if

‘be yew tp Sa
Cingjoe ‘toll f Prime. haus aMachecl cary?

Seb ne i TH reas

Case 4:20-cv-00651 Document 1-3

 

 
Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 16 of 19

 

 

 

 

 

 
Current Patient Restrictions
Patient: HAY,HERBERT D MRN: 263672 POB: 01/27/1947 Sex: MALE Race:WHITE

 

 

Order Provider Section Element Restriction Start Date # Days Exp. Date Cont Data Units
UNKNOWN, UNKNOWN I Facility Assignment Single Level Facility 03/08/2014 Yes
UNKNOWN, UNKNOWN II Bunk Assignment Lower Only 03/08/2014 Yes
UNKNOWN, UNKNOWN II Extended Medical Hours Medical Non-KOP 03/08/2014 Yes
UNKNOWN, UNKNOWN se Extended Medical Hours Psych Non-KOP 03/08/2614 Yes
UNKNOWN, UNKNOWN II Row Assignment Ground Floor Only : 03/08/2014 Yes

LAWHORN, NANCY B W 1. Medically Unassigned ax” - 02/22/2019 Yes
CHUKWUMERIJE, NDI III 21a. Medical - No Humidity Extremes 02/26/2019 Yes
CHUKWUMERIJE, NDI II 22. No Exposure to Environmental Pollutants 02/26/2019 Yes
CHUKWUMERITJE, NDI III 23. No Work With Chemicals or irritants 02/26/2019 Yes
CHUKWUMERITJE, NDI Reviewed: No Changes Needed 06/20/2018 .
CASERO, HOLLY Reviewed: No Changes Needed 08/24/2017
CHUKWUMERITJE, NDI Reviewed: No Changes Needed 11/09/2018
AVILA, FAUSTO Reviewed: No Changes Needed 03/22/2018
CHUKWUMERITJE, NDI Reviewed: No Changes Needed 09/17/2018
AVILA, FAUSTO Reviewed: No Changes Needed 06/11/2018
HARRIS, ETHA L Reviewed: No Changes Needed 07/05/2018
CHUKWUMERTIJE, NDI : Reviewed: No Changes Needed 05/06/2019
SUAREZ, MONICA L Reviewed: No Changes Needed 06/26/2019
CHUKWUMERITJE, NDI Reviewed: No Changes Needed 10/25/2018

RANDALL, JOVAN M Reviewed: No Changes Needed 07/15/2019

SUAREZ, MONICA L Reviewed: No Changes Needed 07/15/2019

RANDALL, JOVAN M Reviewed: No Changes Needed 07/23/2019

SUAREZ, MONICA L . Reviewed: No Changes Needed - 07/24/2019

ALLEN, JASON W_- - Reviewed: No Changes Needed 06/20/2018
AVILA, FAUSTO ‘ Reviewed: No Changes Needed 08/10/2018
CHUKWUMERITJE, NDI Reviewed: No Changes Needed 12/28/2018
AVILA, FAUSTO Reviewed: No Changes Needed 04/30/2018
CHUKWUMERIYJE, NDI Reviewed: No Changes Needed 02/07/2019
CHUKWUMERTJE, NDI Reviewed: No Changes Needed 01/10/2019

 

PULHES Management

: CODE : MODIFIER |

    

    

 

Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 17 of 19

 

 

-PLEASE NOTE: HSM-18 in the mainframe will be uwodated fram these ardarc hourly fram GAM ta RDM
 

Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 18 of 19

\ ajtensdlire ®
Fy hibit bo

[Cath its (Girt ) Firm Huse 1923

y
 

Case 4:20-cv-00651 Document 1-3 Filed on 02/19/20 in TXSD Page 19 OP aa

et :

eee £

“tala Quel Hon
2372 [Pack Uh
“2X0 Wabce Pears fof oe
“RAIA SOR etl ees “HOT. oh Oe we ee “ AFOH ¢ aN: ‘NHou

: . : ERY i ia FER afren ara s

Le ARS

On set ne,

     

Courts . : «at ae
ie nited grates cee eam
southern Distrigt of Texas . ee ~ “ “

FILED

FEB 19 2020

David J. Bradley, Clerk of Court

Lexw.
[ (He S gous)
